Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 1 of 28. PagelD #: 556

Preliminary Report

MELISSA YATSKO ET AL. V. DEAN GRAZIOLLI, ET AL.

 

Jane Gray, PhD
JANE GRAY ASSOCIATES, LLC | [COMPANY ADDRESS]

 
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 2 of 28. PagelD #: 557

 

 

December 4, 2019

Patrick Roche, Esq.

Collins, Roche, Utley & Garner, LLC
875 Westpoint Parkway, Suite 500
Cleveland, OH. 44145

Thomas J. Cabral, Esq.
Gallagher Sharp, LLP
Sixth Floor Bulkley Building
1501 Euclid Avenue
Cleveland, OH. 44115

RE: Melissa Yatsko, et al. v. Dean Graziolli, et al.
U.S. District Court, Northern District of Ohio, Eastern Division
Case No. 1:18-CV-00814

Dear Mr. Roche:

This report and opinions contained herein are the results of my analysis of
the above case. All opinions expressed herein are based on information that
is currently known to me. Should additional information become available to
me in the future, these opinions may be subject to modification.

Introduction/Background Facts

On September 24, 2019, | was retained by Collins, Roche, Utley & Garner to
evaluate and assess materials relevant to the above referenced matter and to
offer an opinion regarding the foreseeability of the fatal shooting of Thomas
Yatsko by Dean Graziolli on January 13, 2018 at the Corner Alley located at
University Circle of Cleveland, Ohio, otherwise known as Corner Alley
Uptown — hereafter referred to as Corner Alley. Additionally, | was asked to
offer an opinion regarding the appropriateness of the subcontracting of off-
duty police officers to provide security at entertainment facilities.
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 3 of 28. PagelD #: 558

On the evening of January 13, 2018, Thomas Yatsko and DeLeon McDuffie
arrived at the Corner Alley located at 11409 Euclid Avenue, Cleveland, Ohio
to celebrate DeLeon’s 21st birthday. They arrived somewhere between 7:30
and 8:00 in the evening and surveillance video shows that the men played a
number of games together, bowled, and consumed one alcoholic drink each.
At approximately 10:15 PM, Yatsko and McDuffie got into an argument that
culminated in a physical altercation. Employees of the Corner Alley
responded quickly, separated the men, and escorted McDuffie out of the front
door. A Corner Alley employee accompanied Yatsko upstairs to retrieve his
coat, then escorted him outside, with the assistance of Dean Graziolli.

Shortly after their ejection from the Corner Alley, Yatsko and McDuffie once
again engaged in a physical altercation on Euclid Avenue. Witnessing this
fight, a woman notified Graziolli at approximately 10:39 PM that there were
two men fighting in the street. Graziolli, by his own volition, left the Corner
Alley and found Yatsko on top of McDuffie hitting and kicking him on Euclid
Avenue. Graziolli pulled Yatsko off of McDuffie then lost track of Yatsko
while he helped McDuffie to his feet and assessed his medical needs.
Inasmuch as the weather was extremely cold that evening, Graziolli made a
decision to go back to the Corner Alley, where it was warm, to call for an
ambulance and police backup rather than stay with McDuffie and use his
cellphone to call for such assistance.

Graziolli approached the Corner Alley front entrance and noted that Yatsko
was standing on the sidewalk just outside of the establishment’s patio,
smoking a cigarette he had borrowed from Breanna Steele, a patron of the
Corner Alley who was speaking to Yatsko after the fight on Euclid Avenue.
Although both of these individuals explained that they were trying to find a
ride home for Yatsko, Graziolli told him to leave the area immediately. The
two men then began arguing which escalated into another physical
altercation with Yatsko and Graziolli exchanging multiple punches.

At approximately 10:45 PM, Graziolli pulled his firearm from his holster and
pointed it at Yatsko whereupon Yatsko stated, “Well, | guess you're going to
have to kill me then”. The fight then continued until Graziolli discharged his
weapon firing two shots into Yatsko.

Surveillance video indicates that Yatsko fell to the ground and remained there
until patrons from inside the restaurant came out to render medical
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 4 of 28. PagelD #: 559

assistance. Breanne Steele and Julius Murray, the manager on duty at the
Corner Alley called 911 to report the shooting and request an ambulance.
Thomas Yatsko later died from his wounds and was pronounced dead at
12:22 AM on January 14, 2018 at University Hospitals Cleveland Medical
Center.

Qualifications

My education and experience in the field of criminology qualifies me to render
expert opinions concerning issues of foreseeability of crime and negligent
hiring, supervision, and retention of employees. | hold a Ph.D in sociology
with a specific concentration on crime causation and criminal behavior. | also
have extensive research experience interviewing hundreds of incarcerated
offenders regarding their assessment of risk for apprehension before the
commission of a crime.

Additionally, | have over 30 years of experience teaching criminology at the
university level which includes providing instruction in classes focusing on
crime control and corrections, juvenile delinquency, criminal behavior
systems, deviant behavior, global criminology, gang behavior and criminal
justice. | furthermore have the experience of designing an undergraduate
major in Criminology at Capital University, creating a curriculum that modified
a previous major in Criminal Justice into a program that emphasized criminal
behavior and crime causation.

Lastly, as an independent consultant, | have been retained by both plaintiff
and defense counsel in over 75 cases as an expert witness in the field of
social science research in general, and criminal behavior in particular.
Seventy-one of these cases involved the assessment of foreseeability in
premises liability and negligent hiring, supervision, and retention matters.

Documents Reviewed

* Plaintiffs’ First Amended Complaint

* Plaintiffs’ Answers & Objections to Defendant Corner Alley’s First Set of
Interrogatories
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 5 of 28. PagelD #: 560

* Defendant Corner Alley/MRN’s Responses to Plaintiffs’ First Set of
Interrogatories and Requests for Production of Documents

¢ Cleveland Division of Police CAD Call Log for subject incident
¢ Cleveland Division of Police Homicide File, redacted
¢ Cleveland Division of Police Internal Affairs File, redacted

* Cleveland Division of Police General Police Order — Secondary
Employment, 1.1.25

¢ Cleveland Division of Police General Police Order — Use of Force

* Cuyahoga County Sheriff's Department Investigative File of CCSD Case
#18-001UDF

University Circle Police Department CAD Full Report and Response File

Case Western Reserve University Police and Security Services CAD Full
Report

Cleveland Metroparks Ranger Department Ohio Uniform Incident Report 1-
16-004816

South Euclid Police Department Incident Report # 17-1008
* Deposition of Dean Graziolli

* Deposition of Anita Church

* Deposition of JoAnn O’Neill

* Deposition of Darian Allen

Deposition of DeLeon McDuffie

* Deposition of Elizabeth Combs

* Deposition of Jamila Chambers

Deposition of Jarod Perry-Richardson
Deposition of Jonathan Seeholzer
Deposition of Julius Murray

* Deposition of Jerrold Zarlenga

* Deposition of Michael McGrath

¢ Deposition of Ricardo Ibarra

* Deposition of Melissa Yatsko

* Corner Alley Uptown — Employee Handbook
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 6 of 28. PagelD #: 561

* Corner Alley Uptown — Emergency Evacuation Plans

* Corner Alley Uptown — Employee Time Card

* Corner Alley Uptown — Bartender Training Manual

¢ Corner Alley Uptown — Host Stand Training Manual

¢ Corner Alley Uptown — Server Assistant Training Manual
« Corner Alley Upton — Server Training Manual

* Corner Alley Uptown — Bowling Host Training Manual

* Cuyahoga County Medical Examiner’s File — Autopsy Report, M.E.’s
Verdict

* Toxicology Report

* Yatsko Cell Phone Records

* Graziolli Interview with CPD Internal Affairs — 1of 3
¢ Graziolli Interview with CPD Internal Affairs — 2 of 3
¢ Graziolli Interview with CPD Internal Affairs — 3 of 3

* All surveillance videos from Corner Alley’s 16 cameras for evening hours of
January 13, 2018

¢ Crime Scene Photos — Folder 165079
¢ Expert Report from Glen Andrew Haas
¢ Expert Report from Jeffrey Noble

¢ Expert Report from Keith Marshall

Evaluation:

Based on my review of the materials listed supra, together with my familiarity
and understanding of criminal behavior, | have formulated the following
Opinion in the above captioned matter.

1. Itis my opinion that Corner Alley, LLC engaged in appropriate
hiring practices when deciding to utilize off-duty Cleveland police
officers to provide security at their facility.
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 7 of 28. PagelD #: 562

This opinion is based on my experience as a consultant in the field of
criminology and security as well as accepted industry standards for the
procurement of security at entertainment venues. The gold standard for
security at a privately-owned establishment is the use of off-duty police
officers. Not only does their presence and projection of authority, as
communicated by their official uniforms, create an effective visual deterrent
for potential offenders, these individuals also have extensive training in
matters that are relevant to maintaining a safe environment that private
security guards or bouncers do not necessarily possess. In addition, while
police officers can be expected to have had experience dealing with
uncooperative people and are proficient in de-escalation techniques, the
same cannot be said of many bouncers or private security guards. In short, if
you are an owner of a private entertainment-related establishment that
operates during the late evening hours, you simply cannot do better than
landing a seasoned police officer to assist you in your efforts to provide a
safe environment for your patrons. That fact that an altercation took place
between this officer and a patron who had been recently ejected does not
negate the fact that the owners were practicing the best method available to
them for ensuring the safety of their business invitees.

Testimony by Jonathan Seeholzer provides evidence that management
carried out due diligence with respect to identifying and contracting with the
most trained and effective security personnel. When describing how they
made the decision to use off-duty police officers to provide security, he noted
that they had actually tried an alternative source — a private security company
named Tenable -- and were dissatisfied with their performance compared to
that of off-duty police officers. With respect to the hiring of security for the
Corner Alley Uptown location, Seeholzer testified that he asked the manager
of Pickwick & Frolic, a nearby comedy club, for information on their off-duty
police officers. He stated:

| had asked Nick at Pickwick & Frolic - because | had seen
the same officers do a great job from time to time that | was
on the (4") street starting in 2009, | believe -who he used and
how he went about it.'

 

' Deposition of Jonathan Seeholzer, p. 62, lines 11 - 15
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 8 of 28. PagelD #: 563

Mr. Seeholzer also testified that he received the contact information for
Lieutenant Zarlenga of the Cleveland Division of Police from Nick and that he
knew Zarlenga had been providing off-duty security personnel for Pickwick &
Frolic ever since they opened in 2005. Making a decision to utilize a police
lieutenant who has at least 13 years experience in providing officers to local
businesses for security is a responsible one.

He also conferred with the General Manager of the nearby House of Blues
regarding the use of security personnel. Although he learned that the House
of Blues used a combination of in-house security (bouncers) and a private
security company, he nevertheless decided to use off-duty police officers
because he felt they would be better trained. He testified:

| was unsure about putting employees in that position

even if they were trained. | felt that Cleveland Police
Officers were going to be much better trained because
they were trained by the police academy, | would assume?

In addition, the deployment of security services was appropriate for any night-
time entertainment establishment. That is, security in these facilities is
usually scheduled on Friday and Saturday nights and any other night when
you might expect a larger than average crowd. Corner Alley Uptown utilized
their off-duty security detail in a manner that is in accordance with industry
standards.

2. It is my opinion that Corner Alley Uptown LLC exercised no
direction or control over the actions of Dean Graziolli on January
13, 2018 and that Sergeant Graziolli was acting on his own as a
Cleveland police officer both in terms of his decision to leave the
facility to break up the fight outside as well as his decision to
engage with Thomas Yatsko.

Most police departments have clear, written and published guidelines on
what police officers working secondary employment can and cannot do while
on the off-duty job. Commonly, one guideline is that the officer will not take

 

2 Ibid, p. 73, line 1 - 5
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 9 of 28. PagelD #: 564

orders from the management, but instead will follow their normal
departmental policies and procedures regarding the handling of criminal
behavior. The Cleveland Division of Police says as much in their guidelines
governing secondary employment which state:

“The rules and regulations of the Division govern its members
when engaged in secondary employment. Violation of the
provisions of this order may incur immediate termination of
secondary employment permission and subject the member to
disciplinary action” 3

Clearly, any officer choosing to work in a secondary employment capacity is
expected to behave as a Cleveland police officer and not permitted to behave
as an employee of the entity that has subcontracted his or her services.
Indeed, if a Cleveland police officer operates under the direction of any entity
other than the Cleveland Division of Police, s/he is flirting with not only the
immediate loss of secondary job and income, but also a disciplinary action
from the Division of Police.

In addition to these clearly stated mandates published by the Cleveland
Division of Police, | also relied on the testimony of Sergeant Graziolli to arrive
at my aforestated opinion. Graziolli testified that outside of simply being a
“presence”, he had no specific knowledge of what his job duties were at the
Corner Alley, nor did he know who he worked for, or how many bars were
inside the establishment, or even where the first aid supplies were located.
Had he been an actual employee of the Corner Alley, he surely would have
had some knowledge of these matters.

Furthermore, Julius Murray, the manager on duty at Corner Alley Uptown the
night of the incident testified that no one on-site supervised the police officers
who provided security in the establishment. Similarly, Jonathan Seeholzer
testified that the Cleveland police officers who worked at Corner Alley

Uptown did not report to anyone at Corner Alley nor were they involved in
any management meetings. Seeholzer stated that they officers only reported
to Liuetenant Zarlenga.

 

> Cleveland Division of police General Police Order — Secondary Employment, 1.1.25, p. 1
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 10 of 28. PagelD #: 565

3. It is my opinion that the shooting of Thomas Yatsko by Dean
Graziolli at the Corner Alley on January 13, 2018 was an
unforeseeable event.

This opinion is based, among other things, on the lack of previous incidents
of violence occurring at the Corner Alley Uptown. In the field of criminology,
we understand that the best predictor of future behavior is past behavior and
this applies to locations as well. Deposition testimony from Jonathan
Seeholzer indicates that when Corner Alley LLC initially opened Corner Alley
Uptown, they did not employ any type of security for 6 months because they
did not feel a need for it. In fact, the decision to start using security personnel
was initially based solely on their effort to discourage underage drinking.
Every Thursday evening, the Corner Alley Uptown would host a College
Night for local students. It came to his attention that students were creating
fake IDs that his ID scanner could not detect. He, therefore, felt that having a
police officer within view of the students would operate as a deterrent to
those hoping to beat the system. He testified that this was the reason they
decided to bring in the off-duty police officers, not because of any violent
incidents at the time. He stated:

That’s why we brought them (security) in. At that point | don’t
think we had any major incidents up there.4

The deposition testimony of Dean Grazziolli also informed my opinion
regarding the general lack of violent crimes occurring at the Corner Alley
Uptown. When asked why he failed to bring any intermediate weapons to
the Corner Alley on the night of the subject incident, Graziolli testified that he
had worked it before and never had so much as a verbal altercation with
anybody. In fact, he further noted:

Working there (Corner Alley Uptown) specific, there was no
problems whatsoever.”>

Dean Graziolli also testified that he started providing security at The Corner
Alley Uptown in September 2017 and had worked similar secondary job
assignments throughout his entire 27 year law enforcement career. Clearly,

 

4 Depositio of Jonathan Seeholzer, p. 65, lines 13 - 15
> Deposition of Dean Graziolli, p.44, lines 21 — 22
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 11 of 28. PagelD #: 566

Mr. Graziolli is a veteran of this type of off-duty work and has developed an
ability to assess the general threat level posed to any particular work location.
He felt so comfortable and safe working at the Corner Alley Uptown that he
actually testified that he was “lax” in not carrying intermediate weapons with
him to this location.§

Plaintiffs argue in their First Amended Complaint that incidents similar to the
shooting of Thomas Yasko by Dean Grazziolli were “substantially certain to
occur, likely and foreseeable” without providing any evidence of this
foreseeability. | submit that the subject incident or any similar incident
occurring at this location was overwhelmingly unforeseeable, unexpected and
unpredictable. The altercation between Graziolli and Yatsko was unexpected
and not foreseeable by Corner Alley Uptown. Furthermore, the behavior of
Yatsko was unexpected and difficult to comprehend or foresee. Deposition
testimony from Graziolli and Breanne Steele indicate that Yatsko not only spit
in the police officer’s face, but also stated “Well, | guess you’re going to have
to kill me” when he saw Graziolli brandish his gun.

One explanation for the seemingly irrational behavior of Thomas Yatsko
comes from the South Euclid Police Department. On December 31, 2017 — a
mere 14 days prior to the subject incident - Thomas Yatsko was working
his job at Dunkin’ Donuts when he was confronted by two men with guns
demanding that he give them the money from the store. Initially, Yatsko
cooperated with the men and emptied a drawer of money from the till. When
one of the men used a disrespectful tone to demand that Yatsko also empty
the till near the drive-thru window, Yatsko refused and resisted. The police
note that video surveillance of the incident shows the following:

After this the camera shows Yatsko yelling at the suspect guarding
the door. This is the moment when the suspect at the door tells

him to open the drive-thru register and Yatsko told him he wouldn't
do it. Yatsko appears agitated at this point. Yatsko then takes off
his jacket and hat and throws them on the counter. It appears
Yatsko was getting ready to defend himself. After a couple seconds,
both suspects leave the building out the southside door.’

 

6 Deposition of Dean Graziolli, p. 44, lines 12 - 15
7 South Euclid Police Department Incident Report #17-1008

10
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 12 of 28. PagelD #: 567

Sadly, this experience of Yatsko’s more likely than not had an effect on his
decision to “throw down” with Sergeant Graziolli on the night of the subject
incident. Being a young 21 year-old male who has already been in two
physical altercations within the past hour, and has experienced a violent
robbery just two weeks prior, Yatsko would likely have had elevated
adrenaline levels and be highly suggestible. The fact that his defensive
stance led to a successful outcome two weeks earlier (the robbers ran away
and did not shoot him) may have caused him to evaluate the subject
incident’s situation in a less dangerous manner. That, more likely than not,
played an influential role in Yatsko’s decision to not back away from this fight.

In conclusion, it is my opinion that the deadly interaction between Dean
Graziolli and Thomas Yatsko on the night of January 13, 2018 was a wholly
unforeseeable event.

| reserve the right to supplement, amend, reconsider and/or qualify these
opinions in the event that new information becomes available to me, or based

on what is asked of me at deposition or trial. Any new such information may
or may not change the opinions rendered in this report.

Te yours, Ah
ne K. Gray, PhD

Jane Gray Associates, LLC

11
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 13 of 28. PagelD #: 568

1

 

 

 

Curriculum Vitae

Jane Gray, Ph.D.
EDUCATION

Ohio State University - Ph.D.
Major: Sociology
Areas: Criminology/Deviance

Research Methodology

Collective Behavior
Ohio State University - M.P.A.
Major: Public Administration
Area: Labor and Human Relations
Ohio State University - B.S.
Major: Zoology

ACADEMIC EXPERIENCE

 

Ohio State University
Senior Lecturer
Sociology Department

Capital University
Professor Emeritus
Department of Behavioral Sciences

Capital University
Chair

1988

1980

1978

Columbus, Ohio
2005 — 2015
Retired

Columbus, Ohio

2002 - present

Columbus, OH
2000-2001

 
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 14 of 28. PagelD #: 569

2

Department of Behavioral Sciences

Capital University
Associate Professor, Criminology
Department of Behavioral Sciences

Capital University
Assistant Professor, Criminology
Department of Behavioral Sciences

Florida State University
Assistant Professor
School of Criminology

Ohio University

Adjunct Professor, Prison Program
Sociology Department

Ohio University Prison Program

Ohio State University
Graduate Teaching Associate
Sociology Department

Ohio State University
Field Director

Disaster Research Center
Ohio State University

Project Manager
Disaster Research Center

CONSULTING EXPERIENCE

Columbus, OH
1993 - 2001

Columbus, OH
1988 - 1992

Tallahassee, FL

1987 — 1988
Athens, OH
1987 — 1991

Columbus, OH
1984 — 1985
1982 — 1983

Columbus, OH
1983 - 1985

Columbus, OH
1978 - 1981
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 15 of 28. PagelD #: 570

3

Hanna Campbell & Powell, LLP
Premises Liability - Defense

Heenan & Cook, PLLC
Negligent Hiring

Collins Roche Utley & Gamer, LLC
Negligent Hiring and Supervision - Defense

William Butler, Esq.
Premises Liability - Plaintiff

Martzell, Bickford & Centola, APC
Premises Liability - Defense

Weinberg Wheeler Hudgins Gunn & Dial
Premises Liability - Defense

Barkan Meizlish, LLP
Premises Liability - Plaintiff

Davis Bethane Jones
Premises Liability - Plaintiff

Orlando Martinez Law, PC
Premises Liability - Plaintiff

Dickie, McCamey & Chilicote, PC
Premises Liability - Defense

HKM, PA
Premises Liability - Defense

Kenney & Henchen, PC
Premises Liability - Plaintiff

Bernstein & Poisson
Premises Liability - Plaintiff

Ferguson, Frost, Moore & Young, LLP

Akron, OH
2019

Billings, MT
2019

Cleveland, OH
2019

Louisville, KY
2019

New Orleans, LA
2019

Miami, FL
2019

Columbus, OH
2019

Kansas City, MO
2019

Albuquerque, NM
2019

Cleveland, OH
2019

Saint Paul, MN
2019

Colchester, VT
2019

Las Vegas, NV
2019

Montgomery, AL
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 16 of 28. PagelD #: 571

4

Premises Liability - Defense

Sinas, Dramis, Larkin, Graves & Waldman, P.C.
Premises Liability - Plaintiff

Sico, Hoelscher, Harris & Braugh, LLP
Premises Liability - Plaintiff

Rushton, Stakely, Johnston & Garrett, PA
Premises Liability - Defense

Martin Galvin, Esq.
Premises Liability — Defense

Dickie, McCamey & Chilcote, PC
Premises Liability - Defense

Provost Umphrey, LLP
Premises Liability — Plaintiff

MGM Resorts, International Operations, Inc et al.

Premises Liability - Mass Shooting, Mandalay Bay - Defense

Mullins & MacMillan, PA
Premises Liability — Defense

Taylor Anderson, LLP
CO

Premises Liability/Mass Shooting,Planned Parenthood - Defense

Spiros Law, PC - Plaintiff
Negligent Hiring and Retention - Plaintiff

Taxman, Pollack, Murray & Bekkerman
Negligent Supevision - Plaintiff

O’Connell & Aronowitz, LLC
Premises Liability — Plaintiff

Irwin, Carmickle, Fraley, LLP
Premises Liability — Plaintiff

2019

Chicago, IL
2019

Houston, TX
2018

Montgomery, AL
2018

Bronx, NY
2018

Cleveland, OH
2018

Houston, TX
2017

Las Vegas, NV
2017

Kansas City, MO
2017

Denver
2017
Champaign, IL
2017
Chicago, IL
2017
Albany, NY
2017

Centennial, CO
2017
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 17 of 28. PagelD #: 572

5

Fulmer, LeRoy & Albee, PLLC
Premises Liability/Mass Shooting, Pulse Nightclub — Defense

Shutts & Bowen,
Premises Liability - Defense

Triscaro & Associates, LTD
Premises Liability — Plaintiff

Jones Law Group, LLC - Plaintiff
Negligent Hiring and Retention - Plaintiff

Wegman, Hessler & Vanderburg
Negligent Hiring and Retention — Plaintiff

Chasen Boscolo, LLC
Negligent Retention and Supervision - Plaintiff

Zoll & Kranz, LLC
Premises Liability — Plaintiff

Long & Marmero, LLP
Negligent Supervision — Plaintiff

Freetag Carpenter, LLP
Premises Liability - Plaintiff

Taylor Anderson, LLP
CO
Premises Liability/Mass Shooting, Cinemark Theatre ~ Defense

Pierce Skrabanek Bruera, PLLC
Negligent Hiring and Retention - Plaintiff

Ogden Murphy Wallac, PLLC
Premises Liability — Defense

Saldana, Carvajal & Velez-Rive, PSC
Negligent Hiring and Retention — Defense

Cherundolo Law Firm, PLLC

Orlando, FL
2016

Orlando, FL
2016

Solon, OH
2016

Columbus, OH
2016

Cleveland, OH
2016

Greenbelt, MD
2016

Toledo, OH
2015

Woodbury, NJ
2015

Columbus, OH
2015

Denver,
2015

Houston, TX
2015

Seattle, WA
2015

San Juan, PR
2015

Syracuse, NY
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 18 of 28. PagelD #: 573

6

Premises Liability — Plaintiff

Froble Law Firm, LLC
Negligent Supervision - Plaintiff

Rue, Ziffra & Caldwell, PA
Premises Liability — Plaintiff

Davis & Young, LPA
Premises Liability — Defense

Goodin Abernathy, LPA
Premises Liability — Plaintiff

Plymale & Dingus, LLC
Negligent Hiring and Retention — Plaintiff

Zarwin, Baum, DeVito, Kaplan, Schaer & Toddy, PC
Negligent Hiring and Retention — Plaintiff

Keis George, LLP
Negligent Hiring and Retention - Plaintiff

Offutt, Nord & Burchett, PLLC
Premises Liability - Defense

David Todaro, LPA
Premises Liability — Plaintiff

Civerlo, Gralow, Hill & Curtis, PA
Negligent Hiring and Retention — Defense

Davis & Young, LPA
Premises Liability — Defense

Naizby Law, LLC
Premises Liability — Plaintiff

Ferguson, Stein, Chambers & Sumter, PA
Premises Liability — Plaintiff

2014

Beckley, WV
2014

Port Orange, FL
2014

Cleveland, OH
2014

Indianapolis, IN
2014

Columbus, OH
2013

Philadelphia, PA
2013

Cleveland, OH
2013

Huntington, WV
2013

Wooster, OH
2013

Albuquerque, NM
2013

Cleveland, OH
2013

Stamford, CT
2012

Charlotte, N.C.
2012
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 19 of 28. PagelD #: 574

7

Constance A. Snyder, LPA
Negligent Hiring and Retention - Defense

Christopher Winters, Esq.
Premises Liability — Plaintiff

Monohan & Blankenship, LLC
Premises Liability — Plaintiff

Cozen & O’Connor, PC
Premises Liability — Plaintiff

Winters and Masters, LPA
Premises Liability - Plaintiff

Bourgeois, Dresser, White & McGourthy, LLP
Premises Liability - Plaintiff

Kenneth Hicks, Esq.
Premises Liability -Plaintiff

Desmond Staples, PA
Premises Liability — Plaintiff

Hyatt & Weber, PA
Premises Liability — Plaintiff

Kenneth Hicks, Esq.
Negligent Hiring and Retention — Plaintiff

Thielen, Foley & Mirdo, LLC
Premises Liability - Defense

Jamie Oliver, Esq.
Premises Liability — Plaintiff

Winters and Masters, L.P.A.
Premises Liability — Plaintiff

Moser and Marselek, LPA
Premises Liability - Defense

Toledo, OH
2012

Cleveland, OH
2012

Florence, KY
2011

Philadelphia. PA
2011

Cleveland, OH
2011

Worcester, MA
2010

Huntington, WV
2010

Tampa, FL
2010

Annapolis, MD
2009

Huntington, WV
2009

Bloomington, IN
2009

Columbus, OH
2009

Cleveland, OH
2007

St. Louis, MO
2007
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 20 of 28. PagelD #: 575

8

G. Ian Crawford, Esq.
Negligent Hiring and Retention - Plaintiff

Scott Schiff & Associates, LPA
Premises Liability — Plaintiff

Malek & Malek, LLC
Premises Liability —Plaintiff

Sindell, Young, Guidubaldi & Sucher, PLL
Negligent Hiring and Retention - Plaintiff

Calhoun, Kademenos & Heichel Co., LPA
Premises Liability — Plaintiff

James McDonnell, Esq.
Premises Liability- Plaintiff

Pickrel, Schaeffer & Ebeling, LPA
Premises Liability — Plaintiff

McLaughlin, McNally & Carlin, LLC
Premises Liability- Plaintiff

Phillips & Mille Co., L.P.A.
Premises Liability — Plaintiff

Pfarrer, Elliot & Squires
Premises Liability — Plaintiff

Sindell, Young & Guidubaldi
Premises Liability — Plaintiff

Benjamin Riek, Esq.
Premises Liability- Plaintiff

David Green, Esq.
Premises Liability — Plaintiff

Cleveland, OH
2004

Columbus, OH
2004

Columbus, OH
2003-2004

Cleveland, OH
2001

Mansfield, OH
1998

Cleveland, OH
1998

Dayton, OH
1998

Youngstown, OH
1997 — 1998

Middleburg, Ohio
1997 — 1998
Dayton, OH
1997-1998

Cleveland, OH
1997

Cleveland, OH
1997

Hamilton, OH
1992 — 1996
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 21 of 28. PagelD #: 576

9
Clark, Perdue & Roberts Columbus, OH
Premises Liability — Plaintiff 1992
Plymale & Associates, LPA Columbus, OH
Premises Liability — Plaintiff 199]
Klein & Shafer, P.C. Okemos, MI
Obscenity — Defense 1990-1991
Eric Rotondo, Esq. Columbus, OH
Obscenity- Defense 1988
Dix & Eaton Cleveland, OH
Figgie Crime Report 1988
Scientific Services, Inc. Redwood, CA.
Evacuation Preparedness 1982
Ministry of the Attorney General Toronto, ON
Province of Ontario, Canada 1981
Chemical Disaster Planning
Limerick Ecology Action Pottstown, PA.
Nuclear Disaster Planning 1981
Three Mile Island Plaintiff's Counsel Philadelphia, PA.
Evacuation Preparedness - Plaintiff 1981
Physicians for Social Responsibility New York, NY
Emergency medical response in nuclear incidents 1981
American Public Health Association Washington, D.C.
Emergency medical response 1980
ABC News Magazine 20/20 New York, NY

Evacuation behavior 1980
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 22 of 28. PagelD #: 577
10

PUBLICATIONS

“The ABCs of Premises Security Liability Cases,” in the proceedings of the Negli-
gence Law Seminar, Ohio Academy of Trial Lawyers, 1992.

“Research Findings on Community and Organizational Preparations for and Re-
sponses to Acute Chemical Emergencies,” Public Management, Vol. 68, No. 3
(March, 1986): 11-13 (with E.L. Quarantelli).

“First Responders and Their Initial Behavior in Hazardous Chemical Transportation
Accidents,” in Recent Advances in Hazardous Materials Transportation Research: An
Internal Exchange, ed. By Edythe Traylor Crump (Washington, D.C.: Transportation
Research Board, National Research Council, 1986) (with E.L. Quarantelli).

“The Behavior of First Responders and Their Initial Definitions of Acute Chemical
Emergencies,” Disaster Management, Vol. 4, (1984): 6-12 (with E.L. Quarantelli).

“First Responders and Their Initial Behavior in Hazardous Transportation Acci-
dents,” Article #180, Disaster Research Center, University of Delaware, Newark,
Delaware, 1984 (with E.L. Quarantelli).

‘Socio-behavioral Aspects of Chemical Hazards: Summary Findings of Preparations
for and Responses to Acute Chemical Emergencies at the Local Community Level,”
in Sociological Research Symposium XIII, ed. By Marie Larkin, Julie A. Honnold,
and J. William (Richmond, Virginia: Department of Sociology, Virginia Common-
wealth University, 1983) (with E.L. Quarantelli).

“Three Case Studies of Organized Responses to Chemical Disasters,” Miscellaneous
Report #29, Disaster Research Center, University of Delaware, Newark, Delaware,
1981,

“Characteristics Patterns of and Variations in Community Responses to Acute Chem
ical Emergencies,” Journal of Hazardous Materials, Vol. 4 (1981): 357-365.

SELECTED PROFESSIONAL PAPER PRESENTATIONS AND PROGRAM
PARTICIPATION
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 23 of 28. PagelD #: 578
11

“Controlling Sexual Solicitation and Importuning in Park Areas’, presented at the
Ohio Parks and Recreation Association Law Enforcement Section annual meeting in
Columbus, Ohio, April 19, 2000.

“Risk Assessment and the Decision to Commit Violent Crime: The Criminal Per-
spective,” presented at the American Society of Criminology annual meeting in
Washington, D.C., November, 1998.

“The Use of Experts In Premises Liability Cases,” presented at the Ohio Academy of
Trial Lawyers annual meeting in Cincinnati, Ohio, May 22, 1998.

“Establishing Forseeability in Premises Liability Cases,” presented at the Profession-
al Education Systems, Inc. seminar entitled “Ohio Premises Liability: Inadequate of
Negligent Security,” held in Cleveland, Ohio (February 20, 1997) and Columbus,
Ohio (February 21, 1997).

“Caught with Their Pants Down: Perpetrators of Victims of Public Order Crimes?,”
presented at the American Society of Criminology annual meeting in San Francisco,
California, November 21, 1991.

“Trashed Twice — Part II,” presented at the American Society of Criminology annual
meeting in Baltimore, Maryland, November 6, 1990.

“Trashed Twice: Perceived Victimization in the Wake of Disaster,” presented at the
American Society of Criminology annual meeting in Reno, Nevada, November 10,
1989.

Participant, Roundtable discussion entitled “Bashing Women?,” Academy of Crimi-
nal Justice Sciences annual meeting in Washington, D.C., March 29, 1989.

“On Studying Disasters Cross-Culturally’” Some Considerations,” presented at the
ISA Research Committee on Disaster session, American Sociological Association
annual meeting in Washington, D.C., August 27, 1985.

Participant, Japanese-United States Disaster Researchers’ meeting in San Antonio,
Texas, August 30, 1984.
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 24 of 28. PagelD #: 579
12

“Looting in Disaster: A General Profile of Victimization,” presented at the ISA Re-
search Committee on Disaster session, American Sociological Association annual
meeting in San Antonio, Texas, August 28, 1984 (with E. Wilson).

“Some Observations on Community and Organizational Preparations for and Re-
sponses to Acute Chemical Emergencies,” presented at the Chemical Emergency
Preparedness Program, The Centro Panamerico de Ecologia Human y Salud, Toluca,
Mexico, June 26, 1984 (with E.L. Quarantelli).

“People’s Reactions to Emergency Warnings,” presented at the National Association
of State Dam Safety Officials National Conference in Denver, Colorado, June 19,
1984,

“Interorganizational Conflict in Disasters: A Comparative Case Study Analysis,” pre-
sented at the Southern Sociological Society annual meeting in Knoxville, Tennessee,
April 13, 1984.

Discussant, Session on Disaster Research, American Sociological Association annu-
al meeting in Toronto, Ontario, August 28, 1981.

“Research on Emergent Citizen Groups in Disasters,” presented at the Natural Haz-
ards Research Applications Workshop, University of Colorado, Boulder, Colorado,
July 29, 1981.

“‘Socio-behavioral Patterns of Responses to Acute Chemical Emergencies,” presented
at the American Chemical Society national meeting in Houston, Texas, March 14,
1980.

RECOGNITION/ HONORS
Recipient of the 1988 “Top Ten” Teaching Award in the Undergraduate Honors Pro-
gram, Florida State University

Recipient of the 1987 Graduate Teaching Award, Ohio State University

PROFESSIONAL ASSOCIATIONS
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 25 of 28. PagelD #: 580
13

Member, American Society of Criminology
Member, American Sociological Association

Member, Board of Trustees, Alvis House Community Corrections Center, Columbus,
Ohio 2004 - 2007

Member, American Society for Industrial Security (ASIA), 2019
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 26 of 28. PagelD #: 581

 

CASES IN WHICH JANE GRAY HAS PROVIDED TESTIMONY
2015 through November 2019

Case Deposition Trial
Kathy Wambles v. Vijoy Varghese, et al.

Circuit Court of Lee County, Alabama (2019)

Cory Cervantes v. The Bay Apartment Complex, et al.

 

 

District Court of Harris County, Texas (2018) x
Ali Adnan v. PRGI, LLC et al. x
Circuit Court of Jackson County, Missouri at Kansas City (2017)

Michael J. Benza et al. v. 21 Century Newspaper, LLC x

Court of Common Pleas of Lake County, Ohio (2017)
Warren Blasich v. The Cigarette Store, et al. X
District Court, Boulder County, State of Colorado
Lindsey Grasis et al. v. WIN Access, Inc. et al.

 

 

 

 

United States District Court for the District of Puerto Rico (2016) x

Elizabeth Ruiz v. Marriott International, Inc, et al. x

Circuit Court for Prince George’s County, Maryland (2016)

Farah Soudani et al. v. Century Theaters, Inc et al. x x
United States District Court, Arapahoe County, Colorado (2016)

Anthony Pasquale v. Anita Saunders x

Superior Court of New Jersey, Gloucester (2016)

Philip Garret v. City of Huntington et al. x

Circuit Court of Cabell County, West Virginia (2015)

 
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 27 of 28. PagelD #: 582

Jane Gray, Ph.D

Fee Structure and Agreement

ENGAGEMENT

The billing rate for consulting services and forensic examinations conducted by Jane Gray
Associates, LLC (hereinafter JGA) is $500 per hour billed in 1/10 hour increments. These
services include, but are not limited to the following: document review, research, crime data
analysis, site visitation, interviewing, telephone conferences, trial/deposition preparation and
report writing.

TESTIMONY

Testimony at deposition is billed in half-day increments at the rate of $4000 per day (8 hours).
Trial Testimony is billed at $4000 per day or any portion of a day. Travel expenses associated
with testimony will be paid by the client executing this agreement.

In order to schedule deposition or trial testimony or examination of the crime site, payment for all
services rendered, including prepayment of fees for review and preparation time for scheduled
testimony, and all necessary travel expenses must be received in the JGA offices no later than
(10) business days prior to the date of the requested testimony or examination. Notification of
cancellation of testimony must be received in writing at least (5) business days prior to scheduled
testimony for a refund of the testimony fee paid to JGA. Testimony will be rescheduled unless all
documents related to litigation, including but not limited to, all pleadings, all discovery materials,
all depositions, and all other documents requested by JGA are not received in the JGA offices at
least (15) business days prior to requested testimony.

RETAINERS

An initial non-refundable retainer of $5000 for each new case is to be paid before any work will
be initiated. Identification of Jane Gray, Ph.D. as an expert witness is not authorized, nor will any
work commence until the retainer fee and signed agreement is received. This flat fee,
nonrefundable retainer is charged for Expert’s skill and experience, her availability to Client to
consult or begin work, and for Expert’s possible need to decline other cases or work in order to be
available to Client, and is therefore earned upon receipt. The first 10 hours of work will be
charged against the retainer.

INVOICES AND TERMS

Invoices are due upon receipt. Balances not paid within 30 days of billing date will accrue
interest at the rate of 18% per annum or the highest statutory rate allowed by the state where the
retaining party is located.

Payment for all services rendered must be received in the offices of JGA before any verbal or
written reports, opinions, affidavits or any work product of any nature is provided to client or
prior to giving testimony for arbitration, mediation, deposition or trial. Failure to pay for services
as agreed in this document will permit JGA, after notice to you, to terminate its services.

EXHIBIT

 
Case: 1:18-cv-00814-DAP Doc #: 63-1 Filed: 12/06/19 28 of 28. PagelD #: 583

SPECIFIC TERMS OF EMPLOYMENT

This agreement constitutes the entire understanding between parties, and shall be construed under
Ohio law as if written by both parties and all services provided in Franklin County, Ohio, where
venue and jurisdiction shall lie for any controversy, claim or dispute arising out of or in
connection with this matter. Any such controversy, claim or dispute shall not exceed the amount
of fees actually paid to Expert, and shall be resolved through binding arbitration in Franklin
County, Ohio, in accordance with the then applicable rules of the American Arbitration
Association. Any resulting arbitration award will be enforceable in any state or federal court, and
the prevailing party shall be entitled to recover attorney’s fees and costs.

This agreement is between the party that executes this agreement (“Client”) and JGA; therefore,
the Client, not a third party, will be responsible for payment of all Billings submitted in
connection with work performed on an engagement, including amounts for expert testimony,
preparation for expert testimony, and reasonable expenses incurred in connection thereto.

The Client agrees to provide to JGA all documents related to the litigation, including but not
limited to, all pleadings, all discovery materials, all depositions and other documents. The Client
agrees to immediately notify JGA of any Daubert challenge or any other motion filed relating to
Jane Gray’s expert testimony.

It is understood and agreed that the payment of any amounts pursuant to this Fee Structure and
Agreement is for work performed and/or payment of expenses, as set forth above, and does not
guarantee an opinion favorable to the client’s position. All opinions rendered by JGA are based
solely upon expert’s analysis and review of all relevant case materials as well as expert’s
knowledge and experience in the field. Tendering of the retainer check by Client signifies
acceptance of this Fee Structure and Agreement in its entirety.
